DETAILED ACTION
This office action is a response to amendment and arguments filed on June 25, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,872,255 and US 10,568,036 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 7-11, filed June 25, 2021, with respect to the rejection of Claims 1-17 and 21-23 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-17 and 21-23 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-17 and 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance:


	
Prior art reference Euler is directed to a web content power consumption notification for wireless devices. A network node in a communication path between a client station and a web content server determines or estimates a power consumption level associated with particular web content requested by the client station. The client station is preferably a wireless communications device operating on battery power. Based on the current battery level in the device, the battery type or total capacity, user preferences and determined or estimated power consumption level, the node sends a power consumption notification to the client station, either prior to or simultaneously with the transmission of the web content. The notification message alerts the user to the possibility of their battery being drawn down to a low level if they download the content, and thus allows the user to abort the download to preserve battery capacity (Euler Abstract; Figure 6A and 10; Column 3 [Line 5-64], Column 11 [Line 16-26] and Column 15 [Line 32] – Column 16 [Line 57]).
Prior art reference Grunewald is directed to an online system that receives an advertisement request identifying an objective for presenting the ad request. A threshold battery level is associated with the type of interaction in the ad request that specifies a minimum battery level of a client device to complete the type of interaction. When selecting content for Grunewald Abstract; Figure 1-3; Paragraph [0001-00009, 0021, 0039-0054]).
Prior art reference Das is directed to a system and method for preventing interruptions due to battery drain during streaming media sessions between devices. A cloud server intermediates in a streaming media session from a source to a receiving device for a media content. Upon determining that time remaining to complete the streaming media session for the media content is greater than time of remaining battery power for the source, the cloud server redirects the streaming media session to the receiving device. The cloud server may detect that the remaining source battery power is below a threshold and obtain a compressed data file, compressing at least a remaining portion of the media content in response to determining that time remaining to complete the streaming media session is greater than time of remaining battery power for the source (Das Abstract; Paragraph [0001-0009 and 0021]).
Prior art reference Roche is directed to a method system and apparatus for managing authenticated user access to public content. Receiving, at a user device, first content transmitted by a first system; in response to receiving the first content, generating, by the user device, a request for second content; transmitting the request for the second content to a second system; determining, by the user device, whether the second content has successfully loaded; and in response to determining that the second content has not been successfully loaded by the user Roche Abstract; Column 1 and 9-10).
Prior art reference Payne is directed to techniques for the association, customization and automation of content from multiple sources on a single display. A method includes storing an association rule as defined by a user, where the association rule defines a main content source and an associated content source. When the user accesses the main content source, automatically receiving content from the main content source and content from the associated content source as defined by the association rule. Then, causing the display of the associated content overlayed on the main content via a user interface on a display device. Other embodiments are described and claimed (Payne Abstract; Paragraph [0001-0002, 0010-0014 and 0023-0024]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...receiving a content request for a content item from a client device, the content request created responsive to a user selection of the content item, the content request indicating a current remaining battery power of the client device; and transmitting, to the client device, a response to the content request created based on the user selection of the content item, the response including a first content section of the content item and excluding a second content section of the content item based on the current remaining battery power of the client device.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414